Citation Nr: 1127229	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  06-10 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for erectile dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and G.P.


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1956 to November 1976, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO), which:  (1) granted service connection for residuals of prostate cancer and assigned a zero percent rating, effective November 1, 2005; and (2) granted service connection for erectile dysfunction and assigned a zero percent rating, effective February 15, 2005.  The Veteran perfected his appeal as to the initial disability ratings assigned.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in December 2007.  A transcript of that hearing is associated with the claims file.  From the date of the hearing, the record was held open for 60 days in order to allow for the submission of additional evidence for consideration.  Additional evidence was submitted in December 2007, accompanied by a waiver of initial RO consideration.  This evidence has been considered by the Board in adjudicating this appeal.  See 38 C.F.R. § 20.1304 (2010).

In February 2008, the Board denied the Veteran's motion to advance his case on the docket, due to the absence of sufficient cause.  38 U.S.C.A. § 7107(a) (West 2002 & Supp. 2010); 38 C.F.R. § 20.900(c) (2010).

In an April 2008 decision, the Board remanded this case to the RO for further development.  The case is now back before the Board, and as such, the Board will proceed at this time with the adjudication of this claim.






FINDINGS OF FACT

1.  The Veteran has already been granted entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) for loss of use of a creative organ.

2.  The Veteran's erectile dysfunction is not manifested by a deformity of the penis or absence or complete atrophy of the testicles.


CONCLUSION OF LAW

The criteria for an initial compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.31, 4.115b, Diagnostic Codes 7520, 7522, 7523, 7524 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for erectile dysfunction was granted in the May 2005 rating decision on appeal.  An initial noncompensable evaluation was assigned, effective February 15, 2005.  In a rating decision dated December 2009, the Veteran was granted entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) for loss of use of a creative organ.  The Veteran contends that an initial compensable evaluation is warranted for erectile dysfunction as it has negatively impacted his overall quality of life.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's erectile dysfunction is currently rated by analogy to Diagnostic Code 7522 pertaining to deformity of the penis.  Under this diagnostic code, penile deformity with loss of erectile power warrants a 20 percent evaluation.  As Diagnostic Code 7522 does not provide for a specific zero percent evaluation, a noncompensable evaluation is assigned when the criteria for a compensable rating are not met.  See 38 C.F.R. § 4.31.

As noted above, the Veteran has been awarded SMC due to the loss of use of a creative organ, based on erectile dysfunction.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  The Board will not award additional compensation to duplicate that benefit.  Where disabilities overlap in their resulting physical impairment and effect on functioning, or where multiple diagnoses are assigned for the same disability, evaluation of the same overlapping disability under various diagnoses with multiple ratings is to be avoided.  38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  Accordingly, the Board may not award a disability rating based on loss of erectile power alone and this manifestation of the disability is compensated by the SMC based on the loss of use of a creative organ.  Under Diagnostic Code 7522, a compensable evaluation requires both penile deformity and loss of erectile power.  The evidence does not establish that the Veteran manifests a physical deformity of the penis.  Upon VA examination in February 2005, the Veteran's penis was found to be normal and a November 2009 VA examination of the Veteran's penis indicated the presence of epispadias, a congenital and developmental abnormality that existed prior to service.  As discussed above, the Board cannot award a disability rating based on loss of erectile power alone as the Veteran is also in receipt of SMC for loss of use of a creative organ.

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  The Veteran's testicles were noted to be soft and tender during the November 2009 VA examination, but it is clear that they are both present and are not completely atrophied.  Thus, a compensable rating is not warranted under Diagnostic Codes 7523 or 7524.  Additionally, the Veteran has not had half or more of his penis removed, and thus a compensable rating is not appropriate under Diagnostic Code 7520.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for an initial compensable schedular rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Extraschedular rating

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009)).  Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected erectile dysfunction associated with residuals of prostate cancer.  The competent medical evidence of record shows the relative manifestations and the effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule, hence, referral for an extraschedular rating is unnecessary at this time.

Duties to Notify and Assist

The Veterans' Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see also 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b).

This appeal arises from a disagreement with the initial evaluation following the grant of service connection.  The Court of Appeals for Veterans Claims and the U.S. Court of Appeals for the Federal Circuit have held that once service connection is granted, a claim is substantiated, thus additional VCAA notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Notwithstanding the foregoing, the Veteran was provided proper VCAA notice by letters dated December 2004 and July 2008.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain a medical opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA treatment records and private medical records.  Additionally, the Veteran was provided two VA examinations in response to his claim.  The Board finds that the VA examinations were adequate to allow proper adjudication of the issue on appeal.  The VA examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic code and considered the full history of the disability.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.

The Board is also satisfied that the development requested by its April 2008 remand has now been satisfactorily completed and substantially complied with.  This includes actions to send the Veteran corrective VCAA notice compliant with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); to obtain any and all VA and private treatment records for his erectile dysfunction; and to schedule the Veteran for genitourinary examination to evaluate his current level of disability as it relates to his erectile dysfunction.  These efforts are documented in the Veteran's claims file.  Only substantial, and not strict, compliance with the terms of a Board remand is required.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).


ORDER

Entitlement to an initial compensable rating for erectile dysfunction is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


